Exhibit 10.1
FOURTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT


 
THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) dated as
of August 7, 2020 (the “Amendment Date”) is entered into among Domo, Inc., a
Delaware corporation (“Parent”), Domo, Inc., a Utah corporation (together with
Parent, collectively, “Borrower”), each Lender (as defined in Section 14 of the
Agreement (as defined below)), Obsidian Agency Services, Inc., a California
corporation, in its capacity as collateral agent (the “Collateral Agent”) for
the Lenders, and Wilmington Trust, National Association, as administrative agent
for the Lenders (in such capacity, the “Administrative Agent” and together with
Collateral Agent, the “Agents” and individually, an “Agent”).
WHEREAS, Borrower, Agents and Lenders entered into that certain Loan and
Security Agreement dated as of December 5, 2017 (the “Original Agreement”), as
amended pursuant to that certain First Amendment to Loan and Security Agreement
and Pledge Agreement dated as of April 17, 2018 (the “First Amendment”), as
amended pursuant to that certain Second Amendment to Loan and Security Agreement
dated as of August 8, 2018 (the “Second Amendment”), as amended pursuant to that
certain Third Amendment to Loan and Security Agreement dated as of January 4,
2019 (the “Third Amendment” and together with the Original Agreement, the First
Amendment and the Second Amendment, the “Agreement”);
WHEREAS, the Borrower desires to extend the Term Loan Maturity Date for all
Credit Extensions to April 1, 2025;
WHEREAS, as a condition to extending the Term Loan Maturity Date, Agents and
Lenders require that, among other things, a minimum cash covenant be added to
the Agreement, the Debt Ratio covenant be adjusted, an amendment fee be added to
the outstanding principal amount of the Term Loan, which will accrue interest at
an annual rate of nine and one-half percent (9.5%), and that new Warrants be
issued to Lenders in connection with this Amendment in accordance with the form
of Warrant to Purchase Stock attached hereto as Exhibit A (the “New Warrants”);
and
WHEREAS, Borrower, Agents and Lenders are willing to amend the Agreement in
accordance with the terms of this Amendment and to issue the New Warrants.
NOW, THEREFORE, based on the mutual promises of the parties and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Borrower, Agents and Lenders hereby agree:
1. Capitalized terms used but not defined herein shall have the meaning provided
in the Agreement.
2. The following definitions contained in Section 14.1 of the Agreement are
hereby amended and restated in their entirety as follows:
“Prepayment Fee” means a payment equal to the amount of the Term Loan and
Amendment Fee being prepaid (for the avoidance of doubt, including any
capitalized interest on the Term Loan and Amendment Fee that has been added to
principal) multiplied by the Prepayment Percentage.
“Prepayment Percentage” means (i) three percent (3.0%) of the Term Loan amount
and Amendment Fee amount prepaid on or after January 4, 2020 but prior to
January 4 2021, (ii) two percent (2.0%) of the Term Loan amount and Amendment
Fee amount prepaid on or after January 4, 2021 but prior to January 4, 2022;
(iii) one percent (1.0%) of the Term Loan
Fourth Amendment to LSA – Domo, Inc.
1



--------------------------------------------------------------------------------



amount and Amendment Fee amount prepaid on or after January 4, 2022 but prior to
the October 1, 2022; and (iv) zero percent (0.0%) of the Term Loan amount and
Amendment Fee amount prepaid on or after October 1, 2022.


“Term Loan Maturity Date” means, for all Credit Extensions, April 1, 2025.


“Total Debt” means, for any given fiscal quarter, $100,000,000.


3.  The following definitions are hereby added to Section 14.1 of the Agreement
in proper alphabetical order as follows:
“Amendment Fee” means Five Million Dollars ($5,000,000).


“Amendment Fee PIK Interest Rate” means nine and one-half percent (9.5%) per
annum.


“Fourth Amendment Effective Date” means August 7, 2020.


“Adjusted Cash Flow” means as of any date of measurement, Borrower’s adjusted
cash flow from operations (which, for the avoidance of doubt, excludes the
impact of stock based compensation under Borrower’s employee stock purchase plan
and capital expenditures), calculated in the same manner as set forth in
Borrower’s quarterly earnings press release, dated June 4, 2020, for its fiscal
quarter ended April 30, 2020.


“Positive Cash Flow Condition” means Agent has confirmed its receipt of evidence
from Borrower, satisfactory to Agent in its reasonable discretion, that in any
trailing six-month period, Borrower has achieved Borrower’s Adjusted Cash Flow,
measured as of the last day of the applicable month, is  greater than zero.


4. Section 1.5 of the Agreement is amended to add a new subsection (g)
immediately following Section 1.5(f) as follows:
(g) Amendment Fee. The Amendment Fee shall bear interest on the outstanding
amount thereof from the Fourth Amendment Effective Date until paid in full at
the Amendment Fee PIK Interest Rate. Interest charged on the Amendment Fee shall
be added to increase the balance of such Amendment Fee on each Interest Payment
Date. Borrower shall pay the Amendment Fee, together with interest accrued
thereon at the Amendment Fee PIK Interest Rate and added to the principal
balance of the Amendment Fee on each Interest Payment Date, at the earliest of
(i) the date the Term Loan is prepaid, provided however, if the prepayment is
for less than the full amount of the Term Loan, the Amendment Fee and accrued
and unpaid interest shall be prorated based on the principal amount of the Term
Loan that is prepaid, (ii) the Term Loan Maturity Date, and (iii) the date the
Term Loan becomes due and payable, which fee shall be deemed fully earned on the
Fourth Amendment Effective Date notwithstanding its receipt at a different time.
5. Section 5.11(a) of the Agreement is amended and restated in its entirety as
follows:
(a) Debt Ratio. Loan Parties’ Debt Ratio shall not exceed the amount listed
below for the time period provided below, measured as of the last day of the
applicable time period:


Fourth Amendment to LSA – Domo, Inc.
2



--------------------------------------------------------------------------------








Fiscal Quarter Ending
10/31/2018


1/31/2019
and
4/30/2019
7/31/2019
and
10/31/2019
1/31/2020
and
4/30/2020
7/31/2020
and
10/31/2020
1/31/2021
and
4/30/2021


7/31/2021
and
10/31/2021
1/31/2022
and
4/30/2022
7/31/2022
and
10/31/2022
1/31/2023
through the Term Loan Maturity Date
Debt Ratio


0.9000.8500.8000.7500.6250.6000.5750.5500.5250.500

Evidence of compliance with this Subsection 5.11(a) reasonably acceptable to
Collateral Agent shall be provided along with the Compliance Certificate
delivered pursuant to Section 5.2(d) for the applicable period.
6. A new Section 5.11(b) is hereby inserted into the Agreement as follows:
(b) Liquidity. At all times while the Positive Cash Flow Condition has not been
satisfied, Loan Parties must maintain, on a consolidated basis and measured as
of the last day of the applicable month, Unrestricted Cash of at least Ten
Million Dollars ($10,000,000), with such Unrestricted Cash located in the United
States of America.
7. All references to Special Value Continuation Partners, LP in the Agreement
and other Loan Documents, including any signature page which such entity signed,
are hereby deemed amended as of August 2, 2018, to be to Special Value
Continuation Partners, LLC.
8. Except as specifically amended in Paragraphs 2 through 7, above, the
Agreement shall remain unchanged, in full force and effect in accordance with
its terms.
9. Parent agrees to execute and deliver a New Warrant in favor of each Lender in
connection with the execution and delivery of this Amendment.
10. Borrower hereby represents, warrants and covenants to Agents and Lenders as
follows:
(a) Borrower has all requisite power and authority to execute this Amendment and
any other agreements or instruments required hereunder and to perform all of its
obligations hereunder, and this Amendment and all such other agreements and
instruments have been duly executed and delivered by Borrower and constitute the
legal, valid and binding obligation of Borrower, enforceable in accordance with
its terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.
(b) Borrower has no direct or indirect Subsidiaries other than (i) as specified
in the Perfection Certificate delivered to Collateral Agent on the Effective
Date, (ii) Domo Services Limited, a limited company formed under the laws of New
Zealand, and (iii) Domo Canada Marketing, Inc., a corporation formed under the
laws of British Columbia.
Fourth Amendment to LSA – Domo, Inc.
3



--------------------------------------------------------------------------------



(c) The execution, delivery and performance by Borrower of this Amendment and
any other agreements or instruments required hereunder have been duly authorized
by all necessary corporate action and do not (i) require any authorization,
consent or approval by any governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, in each case other than has
already been obtained, (ii) violate any provision of any law, rule or regulation
or of any order, writ, injunction or decree presently in effect, having
applicability to Borrower, or the certificate of incorporation (or similar
documentation) or by-laws of Borrower, or (iii) result in a breach of or
constitute a default under any indenture or loan or the Loan Agreement or any
other agreement, lease or instrument to which Borrower is a party or by which it
or its properties may be currently bound or affected.
(d) As of the date hereof, after giving effect to this Amendment, there exists
no default or Event of Default under the Agreement, and that there are no facts
or circumstances that Borrower is aware of that, but for the passage of time
would result in any other default or Event of Default under the Agreement.
(e) As of the date hereof, Borrower acknowledges that the Loan Documents are in
full force and effect, that the representations and warranties contained in the
Loan Documents are true and correct except those representations and warranties
made as of a specific date, and that all exhibits and schedules to the Loan
Documents are true, accurate and complete.
11. Release of Agents/Lenders.
a. Borrower, for itself and on behalf of its Subsidiaries, respective heirs,
legal representatives and successors and assigns, as applicable, hereby releases
each Agent, each Lender and all of their Affiliates, shareholders, partners,
predecessors, employees, officers, directors, attorneys, parent corporations,
subsidiaries, agents, participants, assignees, servicers and receivers
(collectively, the “Released Parties”), except for claims, disputes,
differences, liabilities and obligations arising under this Amendment, the
Agreement and the other Loan Documents after the date hereof, from any and all
known and unknown claims, disputes, differences, liabilities and obligations of
any and every nature whatsoever that Borrowers or any of them may have or claim,
as of the date hereof or as of any prior date, against any one or more of the
Released Parties arising from, based upon or related to the Loan Documents, or
any other agreement, understanding, action or inaction whatsoever with regard to
the Loan Documents or any transaction or matter related thereto, including,
without limitation, the origination and servicing of the Term Loan and the
enforcement or attempted enforcement of any rights or remedies for default or
asserted default under the Loan Documents (collectively, the “Released Claims”).
b. Borrower further acknowledges and agrees that the Released Claims include,
among other things, all claims arising out of or with respect to any and all
transactions relating to the Loan Documents based on any fact, act, inaction, or
other occurrence or nonoccurrence on or prior to the date hereof, including,
without limitation, any breach of fiduciary duty or duty of fair dealing, breach
of confidence, breach of loan commitment, undue influence, duress, economic
coercion, conflict of interest, negligence, bad faith, malpractice, violation of
the Racketeer Influenced and Corrupt Organizations Act, violation of any other
statute, ordinance or regulation, intentional or negligent infliction of mental
or emotional distress, tortious interference with contractual relations or
Fourth Amendment to LSA – Domo, Inc.
4



--------------------------------------------------------------------------------



prospective business advantage, tortious interference with corporate governance,
breach of contract, bad practices, unfair competition, libel, slander,
conspiracy or any claim for wrongfully accelerating the Term Loan or attempting
to foreclose on, or obtain a receiver for, any collateral for the Term Loan and
all statutory claims and causes of action of every nature.
c. In connection with the release contained in this Paragraph 11 of this
Amendment (the “Release”), Borrower acknowledges that it is aware that it may
hereafter discover facts in addition to or different from those that it now
knows or believes to be true with respect to the Released Claims, but that it is
Borrower’s intention hereby fully, finally and forever to settle and release all
claims, disputes, differences, liabilities and obligations, known or unknown,
suspected or unsuspected, that now exist, may exist or heretofore have existed
by Borrower or any Subsidiary, or any of them, against any one or more of the
Released Parties. In furtherance of that intention, the Release contained in
this Amendment shall be and remain in effect as a full and complete release
notwithstanding the discovery of the existence of any such additional or
different facts.
d. The Release contained in this Amendment shall be effective and irrevocable as
of the date hereof without any further documentation.
e. BORROWER AGREES AND ACKNOWLEDGES THAT THE RELEASED CLAIMS ARE NOT LIMITED TO
MATTERS THAT ARE KNOWN OR DISCLOSED TO THEM AND THAT THE RELEASED CLAIMS INCLUDE
ALL CLAIMS, DISPUTES, DIFFERENCES, LIABILITIES AND OBLIGATIONS THAT THEY DO NOT
KNOW OR SUSPECT TO EXIST AS OF THE DATE HEREOF. BORROWER UNDERSTANDS THAT IT IS
GIVING UP ALL RIGHTS AND CLAIMS AGAINST EACH AGENT AND EACH LENDER AND THE OTHER
RELEASED PARTIES, KNOWN OR UNKNOWN, THAT ARE IN ANY WAY RELATED TO THE
COLLATERAL OR THE LOAN.
f. THE PARTIES SPECIFICALLY ALLOCATE THE RISK OF ANY MISTAKE IN ENTERING INTO
THE RELEASE TO THE PARTY OR PARTIES CLAIMING TO HAVE BEEN MISTAKEN.
g. Borrower acknowledges having read and understood and hereby waives the
benefits of Section 1542 of the California Civil Code, which provides as follows
(and hereby waive the benefits of any similar law of the state that may be
applicable):
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Notwithstanding anything contained in this Amendment, the general release set
forth in this Paragraph 11 shall not extend to and the term Released Claims
shall not include any obligations of the Agents and the Lenders to make Credit
Extensions after the date of this Amendment to Borrower in accordance with the
terms of the Agreement.
12. Except as otherwise specifically set forth herein, the execution of this
Amendment and all other agreements and instruments related hereto shall not be
deemed to be a waiver of any Event of
Fourth Amendment to LSA – Domo, Inc.
5



--------------------------------------------------------------------------------



Default under the Loan Documents, whether or not known to Agents or Lenders and
whether or not existing on the date of this Amendment.
13. The recitals set forth above are true and correct, and are incorporated by
reference to this Amendment. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered (whether by
facsimile, electronically or otherwise) shall be deemed an original and all of
which counterparts, taken together, shall constitute one and the same
instrument. Sections 11 and 13 of the Agreement are hereby incorporated by
reference to this Amendment, mutatis muntandis. 
[Signature page follows.]
Fourth Amendment to LSA – Domo, Inc.
6



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the Amendment Date.
 
LENDERS:


Special Value Continuation Partners, LLC
Tennenbaum Enhanced Yield Operating I, LLC
Tennenbaum Energy Opportunities Co, LLC
TCP Direct Lending Fund VIII-A, LLC
BlackRock DLF IX 2019-G CLO, LLC
TCPC Funding I, LLC
Each as Lenders


On behalf of each of the above entities:


By: Tennenbaum Capital Partners, LLC
Its: Investment Manager


By: __/s/ Rajneesh Vig ___________________________
Name: __Rajneesh Vig___________________________
Title: ___Managing Director_______________________




TCP DLF VIII ICAV,
an umbrella type Irish collective asset management vehicle
acting solely for and on behalf of its sub-fund
TCP Direct Lending Fund VIII-L (Ireland)


By: SVOF/MM, LLC
Its: Sub-Advisor acting as attorney-in-fact




By: __/s/ Rajneesh Vig___________________________
Name: __Rajneesh Vig___________________________
Title: ___Managing Director_______________________
TCP DLF VIII ICAV,
an umbrella type Irish collective asset management vehicle
acting solely for and on behalf of its sub-fund
TCP Direct Lending Fund VIII-U (Ireland)


By: Tennenbaum Capital Partners, LLC
Its: Investment Manager acting as attorney-in-fact




By: __/s/ Rajneesh Vig___________________________
Name: __Rajneesh Vig___________________________
Title: ___Managing Director_______________________




Fourth Amendment to LSA – Domo, Inc.
7



--------------------------------------------------------------------------------









COLLATERAL AGENT:


Obsidian Agency Services, Inc., as Collateral Agent




By: __/s/ Rajneesh Vig___________________________
Name: __Rajneesh Vig___________________________
Title: ___Managing Director_______________________




ADMINISTRATIVE AGENT:


Wilmington Trust, National Association, as Administrative Agent


By: __/s/ Jeffery Rose_________________________
Name: __Jeffery Rose_________________________
Title: ___Vice President_______________________




Fourth Amendment to LSA – Domo, Inc.
8



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the Amendment Date.


BORROWER: 
Domo, Inc., a Delaware corporation




By: __/s/ Bruce Felt, Jr.________________
Name: __Bruce Felt, Jr.________________
Title: ___CFO_______________________



Domo, Inc., a Utah corporation




By: __/s/ Bruce Felt, Jr.________________
Name: __Bruce Felt, Jr.________________
Title: ___CFO_______________________





Fourth Amendment to LSA – Domo, Inc.
9



--------------------------------------------------------------------------------



EXHIBIT A
FORM OF NEW WARRANT


Fourth Amendment to LSA – Domo, Inc.
10

